DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 and 23-41 were previously and subject to a final office action filed on October 19, 2020 (the “October 19, 2020 Final Office Action”).  On January 13, 2021, Applicant filed a Request for Continued Examination in accordance with 37 CFR 1.114, wherein Applicant submitted further amendments to claim 1; canceled claims 23-41; and added new claims 42-60 (the “January 13, 2021 RCE”).  On February 24, 2021, Applicant submitted supplemental amendments to the claims prior to examination, further amending claims 1, 52, and 57; canceling claim 51; and adding new claim 61 (the “February 24, 2021 Supplemental Amendment”). Claims 42-50, 53-56, and 58-60 were not amended in the February 24, 2021 Supplemental Amendment (except for the amendments to claims 1, 52, and 57 which they individually depend from respectively).  Claims 1, 42-50, and 52-61, as recited in the February 24, 2021 Supplemental Amendment, are currently pending and subject to the Allowability Notice below.

Response to Remarks
Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 101
	Upon further consideration and based on Applicant’s amendments and remarks submitted with the February 24, 2021 Supplemental Amendment, the rejections of claim 1 under 35 U.S.C. § 101 are withdrawn.  Please see below for further clarification and complete analysis.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Regarding the requirements under 35 U.S.C. § 101, the present invention, when evaluated in light of the 2019 Revised Patent Subject Matter Eligibility Guidance (the “2019 Revised PEG”), is patent eligible because it is deemed to be indicative of integrating an abstract concept into a practical application under Prong Two of Step 2A of the Alice/Mayo Test as described in the 2019 Revised PEG.  That is, while the present invention may be interpreted as being directed toward an abstract idea in the “Mathematical Concepts” grouping of abstract ideas, which under its broadest reasonable interpretation, encompasses a concept related to mathematical relationships, mathematical formulas or equations, and mathematical calculations (i.e., common mathematical relationships and calculations, such as generating models that represent relationships between: (1) prescription values from a first database and diagnosis values from a second database; and (2) prescription values from the first database and procedure values from the second database; and using those models to generate an expected prescriptions model), the additional elements of claims 1, 52, and 57, particularly the step of using the expected prescription model to verify the viability of a set of prescriptions written by a particular provider, nonetheless integrates the aforementioned mathematical concept into a practical application by applying or using the abstract concept in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception under Prong Two of Step 2A of the Alice/Mayo Test revised in the 2019 Revised PEG. See MPEP § 2106.05(e) and USPTO Memorandum, Recent Subject Matter Eligibility Decision: Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals, issued June 7, 2018 (available at https://www.uspto.gov/sites/default/files/documents/memo-vanda-20180607.PDF) (henceforth, referred to as the “Vanda Pharmaceuticals Memo”)).
Classen Immunotherapies, Inc. v. Biogen IDEC, the Supreme Court determined that an immunization step in a method of analyzing immunization schedules on the later development of chronic immune-mediated disorders in mammals in order to identify a lower risk immunization schedule was meaningful, because it integrated the results of the analysis into a specific and tangible method that resulted in the method “moving from abstract scientific principle to specific application.” See MPEP § 2106.05(e) (citing Classen Immunotherapies Inc. v Biogen IDEC).  In the present case, Applicant amended independent claims 1, 52, and 57 to include the step of “utilizing, by one or more computer processors, the expected prescriptions model to verify viability of a set of prescriptions written by a particular provider, wherein the set of prescriptions includes: (i) a first prescription having a date that does not directly correlate to a date of a diagnosis or a date of a procedure in the set of patient care event data, and (ii) a second prescription that does not directly correlate to any diagnoses in the set of patient care event data.”  Similar to how identifying a lower immunization schedule was considered a meaningful limitation in Classen, using the expected prescriptions model to verify the viability of prescriptions written by a provider (as described in claims 1, 52, and 57) is also deemed to be a meaningful limitation, because this step provides a specific and tangible method determining the reasonableness of prescriptions written by a provider.
Further, Examiner notes paragraph [0064] in Applicant’s specification as filed on, as providing additional support the claims being interpreted as integrating the abstract idea into a practical application – where Applicant discloses that verifying prescriptions with the generated expected prescriptions model allows the system to assess the reasonableness of a prescription when diagnosis code data is missing.  This disclosure provides additional support for indicating that the abstract concept is applied in a meaningful way (i.e., determining the reasonableness of a prescription when diagnosis code data is missing).  Therefore, the additional elements of claims 1, 52, and 57 are at least deemed to integrate the abstract idea identified in the October 19, 2020 Final Office Action into a practical application under Prong Two of Step 2A of the Alice/Mayo Test revised in the 2019 Revised PEG, and thus are patent eligible.


Claims 1, 42-50, and 52-61 are deemed to be allowable over the prior art for the following reasons.
	Whiddon et al. (Pub. No. WO 2012/011997) teaches a method and system for detecting improper drug use which includes obtaining pharmacy data (i.e., data that is part of the first set of observed data) and medical data (i.e., data that is part of the first set of observed data). See Whiddon, paragraph [0061].  Further, in paragraph [0061], Whiddon teaches that the prescription data and medical data may be initially gathered from a variety of sources and processed to form an opiate data file, which comprises the working data set for the detection model in Fig. 2.  For example, also in paragraph [0061], Whiddon teaches the pharmacy data 82 comes from one or more pharmacies 24, doctors 22, and/or patients 20 […], and may include data associated with the prescriptions, such as the National Drug Code ("NDC") of each medication prescribed and the dosage of each medication.  A complete list of NDCs is maintained and accessible on the Food and Drug Administration (“FDA”) website (i.e., the prescription data is maintained and comes from the FDA website, which is analogous to “a second database”).  In paragraph [0063], Whiddon teaches that the medical data 86 (i.e., patient care event data) may be stored in the medical database 46 (i.e., a first database).  In paragraph [0126], the method includes receiving a constant feed of new data which enables the system/method to utilize increasingly defined peer groups with a greater stratification of ailments, injuries, doctors’ specializations, characteristics of pharmacies, medications and treatments, etc.  As such, similar pharmacy data and medical data that was obtained for the first set of observed data (see paragraphs [0061] and [0063]), will continue to be received in order to obtain additional sets of data for use in updating the detection model (i.e., receiving a second set of observed data).
Still further, in paragraph [0076], Whiddon teaches that the model includes a detection logic 144, which may be, an outlier detection algorithm that compares data from the aggregated intervals of the patient 20, doctor 22, or pharmacy 24 to data from the aggregated intervals of a peer group of the patient i.e., the model utilizes the outlier algorithm to identify potential fraudulent prescription behavior, which is analogous to “determining whether data includes outlier data compared to expected data”).  However, Whiddon does not teach a method and system, comprising: (1) “identifying, by one or more computer processors, from the first set of observed data, a training subset and a test subset, the training subset and the test subset including data from both the first database and the second database”; (2) “determining by one or more computer processors, respective weights for the first graphical model and the second graphical model by using a first expectation maximization method on data from the test subset”; (3) “generating, by one or more computer processors, an expected prescriptions model by interpolating at least the first graphical model and the second graphical model using the restively determined weights for the first graphical model and the second graphical model”; and (4) “utilizing, by one or more computer processors, the expected prescriptions model to verify viability of a set of prescriptions written by a particular provider, wherein the set of prescriptions includes: (i) a first prescription having a date that does not directly correlate to a date of a diagnosis or a date of a procedure in the set of patient care event data, and (ii) a second prescription that does not directly correlate to any diagnoses in the set of patient care event data.”

	Madhok et al. (Pat. No. US 8,429,113) teaches a method which includes calculating an entity fraud suspicion score (i.e., a first prescription score) that is calculated based off a Markov model (i.e., a dynamic programming approach). See Madhok, Col. 3, lines 59-64.  In Column 7, lines 31-57, Madhok teaches that its method is used to determine prescription fraud, where the invention (i.e., the entity fraud suspicion score) is used to identify paths in a prescription drug network (involving doctors, pharmacists, and patients) where collusion risk is the highest (i.e., the computed first prescription is related to a computed probability of at least one prescription event of the prescription data of the second set of observed data).  However, Madhok does not explicitly teach a method, comprising: (1) “generating, by one or more computer processors, an expected prescriptions model by interpolating at least the first graphical model and the second graphical model using the restively determined weights for the first 

	Wang et al. (US Pub. No. 2014/0278479) teaches an automated process for identifying leads (i.e., suspected cases of health care fraud for further investigation (see paragraph [0044])) using data organized in accordance to a health care data model (i.e., generating a graphical model). See Wang, paragraph [0050].  In paragraph [0044], Wang teaches ways for identifying leads as including: applying business rules to the various data objects and relationships described herein to flag potentially fraudulent activity, such as a male receiving treatment for ovarian cancer; and deploying computer-implemented algorithms and/or analytical processes that calculate metrics based on the various data objects described herein, such as a metric that indicates the number of prescriptions written by each doctor for commonly abused drugs.  See Wang, paragraph [0044].  However, Wang does not explicitly teach: (1) “generating, by one or more computer processors, an expected prescriptions model by interpolating at least the first graphical model and the second graphical model using the restively determined weights for the first graphical model and the second graphical model”; and (2) “utilizing, by one or more computer processors, the expected prescriptions model to verify viability of a set of prescriptions written by a particular provider, wherein the set of prescriptions includes: (i) a first prescription having a date that does not directly correlate to a date of a diagnosis or a date of a procedure in the set of patient care event data, and (ii) a second prescription that does not directly correlate to any diagnoses in the set of patient care event data.”

Adibi.  The Adibi dissertation paper teaches different types of Markov Decision Process models (MDPs), including Viterbi algorithms, have proven to be useful in a variety of real world sequential planning applications were it is crucial to account for uncertainty in the process (i.e., detecting occurrences of prescription fraud) (see p. 299).  Further, Adibi teaches that databases with time-series, perception-action, and agents behavior data (e.g., in single agent and multi agent environments, such as, prescription drug transactions where auditors may look at single agents (i.e., insurance companies, pharmacies, physicians, and patients individually) or multi agent environments (i.e., insurance companies, pharmacies, physicians, and patients together)) were prevalent in different sectors in science, technology, and industry, specifically identifying fraud detection behavior and medical diagnosis as areas related to the research in the paper.  Therefore, Adibi shows that using Viterbi algorithms to calculate hidden states in fraud detection was known in the art prior to the effective filing date of Applicant's claimed invention.  However, Adibi also does not explicitly teach: (1) “generating, by one or more computer processors, a third graphical model by interpolating at least the first graphical model and the second graphical model using the restively determined weights for the first graphical model and the second graphical model”; (2) “generating, by one or more computer processors, an expected prescriptions model by interpolating at least the first graphical model and the second graphical model using the restively determined weights for the first graphical model and the second graphical model”; and (3) “utilizing, by one or more computer processors, the expected prescriptions model to verify viability of a set of prescriptions written by a particular provider, wherein the set of prescriptions includes: (i) a first prescription having a date that does not directly correlate to a date of a diagnosis or a date of a procedure in the set of patient care event data, and (ii) a second prescription that does not directly correlate to any diagnoses in the set of patient care event data.”

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Akogyeram II whose telephone number is (571) 272-0464.  The examiner can normally be reached on Monday - Friday, between 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Official replies to this Office action may now be submitted electronically by registered
users of the EFS-Web system. Information on EFS-Web tools is available on the Internet at:
http://www.uspto.gov/patents/processlfi!elefslguidance/index.isp. An EFS-Web Quick-Start
Guide is available at: http://www.uspto.gov/ebc/portallefslquick-start.pdf.
one of fax, mail, or hand delivery.
Faxed replies should be directed to the central fax at (571) 273-8300.
Mailed replies should be addressed to:
United States Patent and Trademark Office:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314-1450

/N.A.A./Examiner, Art Unit 3686

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686